Citation Nr: 1618122	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  09-43 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a neck disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to January 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Newark, New Jersey. In that decision, the RO denied a claim of service connection for a neck disability. 

The Veteran testified before the Decision Review Officer at an informal conference hearing in November 2008; notes for this hearing are in the file. As mentioned in the prior remand, the Veteran's request for a Board hearing is considered withdrawn.

This claim was remanded by the Board in June 2013; since that time, the claims of service connection for tinnitus and a psychiatric disorder were granted by the Agency of Original Jurisdiction (AOJ). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required. 


REMAND

The last remand requested the Veteran be scheduled for a VA examination to determine the nature and etiology of any current neck disability. Records show the Veteran appeared or contacted Veterans Health Administration (VHA) personnel regarding the examination and indicated he withdrew his claim. A July 2013 VHA documentation states that the Veteran wanted to reopen his cervical spine claim at a later date with the RO; he wanted to expedite another claim. 

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision, but the withdrawal must be made in writing or at a hearing by the appellant or the appellant's her authorized representative. 38 C.F.R. § 20.204 (2015). Here, there is no such withdrawal of the claim of service connection for a neck disability. In September 2015, the Veteran's representative submitted a statement acknowledging the Veteran's statement from July 2013, but continuing with the appeal. The Board finds a proper withdrawal has not been made under § 20.204.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (stating that the withdrawal of an appeal must be "explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant").

On his September 2009 appeal form, the Veteran asserted he sent in records, to include X-rays regarding his cervical spine to VA. A review of the file shows that while treatment records of the Veteran's chiropractor, Dr. G., were received by the RO on April 9, 2009, there are no X-rays in the file. A separate statement from Dr. G. (received initially on October 26, 2007), does not provide a nexus but states that during his initial history, the Veteran stated his neck and back disabilities were directly related to injuries and traumas received as a soldier. A January 2010 VA record shows the Veteran reported a past medical history of cervical and lumbar strain and an assessment of cervical strain was provided. 

On remand, the Veteran should be notified that no X-rays were submitted with Dr. G.'s records and given an opportunity to submit them. Then the file should be sent to a VA examiner for an opinion based on the evidence of record. 

Additionally, updated VA treatment records should be associated with the record. See Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (finding that because § 3.159(c)(3) expanded the VA's duty to assist to include obtaining VA medical records without consideration of their relevance).

Accordingly, the case is REMANDED for the following actions:

1. Associate any updated VA treatment records with the claims file. 

2. Send the Veteran a letter stating that while treatment records of the Veteran's chiropractor, Dr. G., were received by the RO on April 9, 2009, there are no X-rays in the file. Inform the Veteran he may submit these records or authorize VA to obtain them.  Allow for an appropriate amount of time for a response.

3. After the above development is completed, regardless of whether any new evidence is submitted, send the file to an examiner for a medical opinion. The examiner should review the entire file, to include the following:

* October 2001 Reports of Medical Examination, History and Medical Assessment noting lower back and spine complaints only;
* The December 2001 VA general medical examination report noting all joints besides the back within full range of motion;
* Dr. G.'s records showing the Veteran complained of neck pain from 2005 to 2007 and mentioned it in relation to his military service as well as Dr. G.'s October 2007 letter;
* The Veteran's August 2007 informal claim stating he suffered a neck injury in service which was brought on by carrying heavy weapons on road marches; and
* A January 2010 VA record noting a diagnosis and past medical history of cervical strain.

After reviewing the relevant records mentioned above and performing an examination, the examiner should answer the following question: Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed cervical spine disability, to specifically include cervical strain, was incurred in or related to service? 

A comprehensive rationale for any opinion expressed and conclusion reached should be set forth in the report.

4. Readjudicate the claim. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015). 

